DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 recite the limitation "The composition” in the body of the claims.  There is insufficient antecedent basis for this limitation in the claim.  The claims should read “The lubricating composition”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 10-11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL document by Morgan et al., entitled Higher-Molecular-Weight Hyperbranched Polyethylenes Containing Crosslinking Structures as Lubricant Viscosity-Index Improvers (hereinafter referred to as Morgan).
Regarding claims 1-2, 8, 10-11 and 13-16, Morgan discloses improving the viscosity thickening power of hyperbranched polyethylenes while maintaining their hyperbranched chain topology to maximize shear stability.  A range of hyperbranched polyethylene samples containing various levels of crosslinking structures and enhanced molecular weights were synthesized via chain walking copolymerization of ethylene with small amounts of difunctional crosslinker, 1,4-butanediol diacrylate (BDA).  The effects of crosslinking on their viscosity thickening power and shear stability was examined. It should be noted that the crosslinking density as defined includes both intermolecular and intramolecular crosslinking.
These hyperbranched polymers possess significantly better shear stability compared to a linear polymer of much lower molecular weight due to their advantageous highly compact chain topology.  See Table 1 of Morgan which shows polymerization results and polymer characterization data wherein the crosslinked polymer comprises between 0-30% crosslinkers and a molecular weight ranging from 116-3720 kg/mol, Table 3 shows the polymers having a shear stability index ranging from 10-15 and Table 2 shows lubricant compositions having a viscosity index ranging from 100-186.     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7, 9, 12 and 17-42 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan.  
Regarding claims 3-7, 9, 12 and 17-22, Morgan discloses polyethylene materials with unique chain architectures, hyperbranched polyethylenes synthesized by chain walking ethylene polymerization have a potential for industrial application as viscosity index improver in lubricant formulation.  It was the aim in Morgan to improve the viscosity thickening property by increasing polymer molecular weight.  The molecular weight dependences of viscosity thickening power and shear stability of these polymers containing crosslinking structures were evaluated.
Regarding claims 23-42, Morgan discloses to the person skilled of the art would have considered using the claimed lubricating composition as an obvious alternative for a method of reducing turbulence in flow of a liquid, without the involvement of an inventive step.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771